
	

114 HR 2538 RH: Lytton Rancheria Homelands Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 492
		114th CONGRESS
		2d Session
		H. R. 2538
		[Report No. 114–633]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Huffman (for himself and Mr. Denham) introduced the following bill; which was referred to the Committee on Natural Resources
		
		June 21, 2016Additional sponsor: Mr. Thompson of California
			June 21, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 21, 2015
		
		
			
		
		A BILL
		To take lands in Sonoma County, California, into trust as part of the reservation of the Lytton
			 Rancheria of California, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Lytton Rancheria Homelands Act of 2015. 2.FindingsCongress finds the following:
 (1)The Lytton Rancheria of California is a federally recognized Indian tribe that lost its homeland after it was unjustly and unlawfully terminated in 1958. The Tribe was restored to Federal recognition in 1991, but the conditions of its restoration have prevented it from regaining a homeland on its original lands.
 (2)Congress needs to take action to reverse historic injustices that befell the Tribe and have prevented it from regaining a viable homeland for its people.
 (3)Prior to European contact there were as many as 350,000 Indians living in what is now the State of California. By the turn of the 19th century, that number had been reduced to approximately 15,000 individuals, many of them homeless and living in scattered bands and communities.
 (4)The Lytton Rancheria’s original homeland was purchased by the United States in 1926 pursuant to congressional authority designed to remedy the unique tragedy that befell the Indians of California and provide them with reservations called Rancherias to be held in trust by the United States.
 (5)After the Lytton Rancheria lands were purchased by the United States, the Tribe settled on the land and sustained itself for several decades by farming and ranching.
 (6)By the mid-1950s, Federal Indian policy had shifted back towards a policy of terminating Indian tribes. In 1958, Congress enacted the Rancheria Act of 1958 (72 Stat. 619), which slated 41 Rancherias in California, including the Lytton Rancheria, for termination after certain conditions were met.
 (7)On August 1, 1961, the Lytton Rancheria was terminated by the Federal Government. This termination was illegal because the conditions for termination under the Rancheria Act had never been met. After termination was implemented, the Tribe lost its lands and was left without any means of supporting itself.
 (8)In 1987, the Tribe joined three other tribes in a lawsuit against the United States challenging the illegal termination of their Rancherias. A Stipulated Judgment in the case, Scotts Valley Band of Pomo Indians of the Sugar Bowl Rancheria v. United States, No. C–86–3660 (N.D.Cal. March 22, 1991), restored the Lytton Rancheria to its status as a federally recognized Indian tribe.
 (9)The Stipulated Judgment agreed that the Lytton Rancheria would have the individual and collective status and rights which it had prior to its termination and expressly contemplated the acquisition of trust lands for the Lytton Rancheria.
 (10)The Stipulated Judgment contains provisions, included at the request of the local county governments and neighboring landowners, that prohibit the Lytton Rancheria from exercising its full Federal rights on its original homeland in the Alexander Valley.
 (11)In 2000, approximately 9.5 acres of land in San Pablo, California, was placed in trust status for the Lytton Rancheria for economic development purposes.
 (12)The Tribe has since acquired, from willing sellers at fair market value, property in Sonoma County near the Tribe’s historic Rancheria. This property, which the Tribe holds in fee status, is suitable for a new homeland for the Tribe.
 (13)On a portion of the land to be taken into trust, which portion totals approximately 124.12 acres, the Tribe plans to build housing for its members and governmental and community facilities.
 (14)A portion of the land to be taken into trust is being used for viniculture, and the Tribe intends to develop more of the lands to be taken into trust for viniculture. The Tribe’s investment in the ongoing viniculture operation has reinvigorated the vineyards, which are producing high-quality wines. The Tribe is operating its vineyards on a sustainable basis and is working toward certification of sustainability.
 (15)No gaming shall be conducted on the lands to be taken into trust by this Act. (16)No gaming shall be conducted on any lands taken into trust on behalf of the Tribe in Sonoma County after the date of the enactment of this Act north of a line that runs in a cardinal east and west direction from the point where Highway Route 12 crosses Highway 101 as they are physically on the ground and used for transportation on January 1, 2016, and extending to the furthest extent of Sonoma County.
 (17)Any agreement, now or in the future, regarding gaming restrictions between Sonoma County and the Tribe will be effective without further review by the Bureau of Indian Affairs.
 (18)By directing that these lands be taken into trust, the United States will ensure that the Lytton Rancheria will finally have a permanently protected homeland on which they can once again live communally and plan for future generations. This action is necessary to fully restore the Tribe to the status it had before it was wrongfully terminated in 1961.
 (19)The Tribe and County of Sonoma have entered into a Memorandum of Agreement in which the County agrees to the lands in the County being taken into trust for the benefit of the Tribe in consideration for commitments made by the Tribe.
 3.DefinitionsFor the purpose of this Act, the following definitions apply: (1)CountyThe term County means Sonoma County, California.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TribeThe term Tribe means the Lytton Rancheria of California.
			4.Lands to be taken into trust
 (a)In generalThe land owned by the Tribe and generally depicted on the map titled Lytton Fee Owned Property to be Taken into Trust and dated May 1, 2015, is hereby taken into trust for the benefit of the Tribe, subject to valid existing rights, contracts, and management agreements related to easements and rights-of-way.
 (b)Lands To Be Made Part of the ReservationLands taken into trust under subsection (a) shall be part of the Tribe’s reservation and shall be administered in accordance with the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe.
			5.Gaming
 (a)Lands taken into trust under this ActLands taken into trust for the benefit of the Tribe under section 4 shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
			(b)Other lands taken into trust
 (1)Time-limited prohibitionLands taken into trust for the benefit of the Tribe in Sonoma County after the date of the enactment of this Act shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2710 et seq.) until after March 15, 2037.
 (2)Permanent prohibitionNotwithstanding paragraph (1), lands located north of a line that runs in a cardinal east and west direction and is defined by California State Highway Route 12 as it crosses through Sonoma County at Highway 101 as they are physically on the ground and used for transportation on January 1, 2016, and extending to the furthest extent of Sonoma County shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2710 et seq.).
 6.Applicability of certain lawNotwithstanding any other provision of law, the Memorandum of Agreement entered into by the Tribe and the County concerning taking land in the County into trust for the benefit of the Tribe, which was approved by the County Board of Supervisors on March 10, 2015, and any addenda and supplement thereto, is not subject to review or approval of the Secretary in order to be effective, including review or approval under section 2103 of the Revised Statutes (25 U.S.C. 81).
		
	
		June 21, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
